Citation Nr: 0614978	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.

The veteran withdrew his appeal for an increased rating for 
pes planus.  See September 2004 correspondence and November 
2004 hearing transcript.


FINDING OF FACT

Competent, probative medical evidence relates the veteran's 
diagnosed hypertension to his military service.


CONCLUSION OF LAW

Hypertension was incurred during the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was diagnosed with hypertension subsequent to his 
discharge from active duty.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  A private medical provider 
indicates in a May 1998 letter that he has treated the 
veteran for hypertension since June 1975.  The private 
medical provider indicated that the veteran's hypertension 
originated while the veteran was on active duty.  A November 
2004 letter from a VA physician indicates that due 
consideration should be given to the private medical 
provider's opinion based on the veteran diagnosis of 
hypertension in June 1975 in combination with the veteran's 
elevated blood pressure reading at his October 1974 medical 
examination for discharge.  As the competent medical evidence 
of record relates the veteran's diagnosis of hypertension to 
his period of active duty, service connection is warranted.

As the benefit sought herein has been resolved in the 
veteran's favor, any deficiencies in VA's notice and 
assistance, to include the timing of the notice, are not 
prejudicial.  


ORDER

Service connection for hypertension is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


